Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 12 are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the language:  
“Disclosed are devices and methods for improved automotive electronic control unit reliability and safety during power standby mode” is repetitive of the title. Correction is required.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 7, 14, and 21, the limitation “powering up” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention, one of ordinary skill in the art would be unclear the scope of the limitation. 

Regarding claims 7, 14, and 21, the limitation “powering up after powering down” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention, one of ordinary skill in the art would be unclear the scope. Parent claim 1 discloses “power down the device” in response to “the determining”, however the step may not be performed in all embodiments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims XX are rejected on the ground of nonstatutory double patenting over claims XX of U.S. Patent No. 11,106,519 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/460,118
Claim 1 – Patent 11,106,519
A method comprising: 
A method comprising: 
recording statistics of a volatile memory by monitoring operations issued to the volatile memory; 
periodically recording memory statistics of a volatile dynamic random-access memory (DRAM) in a device by monitoring operations issued to the DRAM, while the device is in a power on state; 
detecting a command to enter a standby state; 
detecting a command to enter a standby state; 
determining, in response to the command, that a health check should be performed based on the statistics; and 
analyzing, in response to the command to enter the standby state, the memory statistics to determine whether a health check should be performed;
powering down in response to the determining, wherein the powering down causes data stored at the volatile memory to be erased.
powering down the device in response to determining that the health check should be performed, wherein the powering down the device causes data stored at the DRAM to be erased; and 


One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/460,118 is an obvious variation of the claimed subject matter of independent claim 1, of patent 11,106,519. Specifically, both claim 1, of the current application 17/460,118, and claim 1, of patent 11,106,519 discloses: A method, comprising such steps as “recording statistics of a volatile memory by monitoring operations issued to the volatile memory; and powering down in response to the determining, wherein the powering down causes data stored at the volatile memory to be erased”. 
One of ordinary skill in the art would recognize the Method disclosed by claim 1, of the current application 17/460,118, as a broader recitation of the operations performed by the Method disclosed in claim 1 of Patent 11,106,519. A method performing the operations of a disclosed apparatus and a broader method capable of performing a disclosed steps would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the method claim 1, of the current application 17/460,118, as capable of performing the operations of the method of claim 1, of U.S. Patent 11,106,519, and as such are obvious variants of each other.

Claim 2 – Application 17/460,118
Claim 2 – Patent 11,106,519
Claim 3 – Application 17/460,118
Claim 3 – Patent 11,106,519
Claim 4 – Application 17/460,118
Claim 4 – Patent 11,106,519
Claim 5 – Application 17/460,118
Claim 5 – Patent 11,106,519
Claim 6 – Application 17/460,118
Claim 6 – Patent 11,106,519
Claim 7 – Application 17/460,118
Claim 7 – Patent 11,106,519
Claim 8 – Application 17/460,118
Claim 8 – Patent 11,106,519
Claim 9 – Application 17/460,118
Claim 9 – Patent 11,106,519
Claim 10 – Application 17/460,118
Claim 10 – Patent 11,106,519
Claim 11 – Application 17/460,118
Claim 11 – Patent 11,106,519
Claim 12 – Application 17/460,118
Claim 12 – Patent 11,106,519
Claim 13 – Application 17/460,118
Claim 13 – Patent 11,106,519
Claim 14 – Application 17/460,118
Claim 14 – Patent 11,106,519
Claim 15 – Application 17/460,118
Claim 15 – Patent 11,106,519
Claim 16 – Application 17/460,118
Claim 16 – Patent 11,106,519
Claim 17 – Application 17/460,118
Claim 17 – Patent 11,106,519
Claim 18 – Application 17/460,118
Claim 18 – Patent 11,106,519
Claim 19 – Application 17/460,118
Claim 19 – Patent 11,106,519
Claim 20 – Application 17/460,118
Claim 20 – Patent 11,106,519
Claim 21 – Application 17/460,118
Claim 21 – Patent 11,106,519


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 – 9, 13 – 16, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuh et al., U.S. Publication 2013/0124932 (herein Schuh).

Regarding claims 1, 8, and 15, claim 1 as representative, Schuh discloses: A method comprising: recording statistics of a volatile memory by monitoring operations issued to the volatile memory (paragraph 0107); detecting a command to enter a standby state (figure 9A element 922, 923, 924, 925, 926); determining, in response to the command, that a health check should be performed based on the statistics (paragraph 0302); and powering down in response to the determining, wherein the powering down causes data stored at the volatile memory to be erased (paragraph 0295).

Regarding claims 2, 9, and, claim 16 as representative, Schuh discloses: i recording statistics of a volatile memory comprises incrementing a count of errors corrected by the volatile memory (paragraph 0108)

Regarding claims 6, 13, and 20, claim 6 as representative, Schuh discloses: determining that the health check should be performed comprises determining if the count of errors is greater than a pre-determined threshold (table 3, Bit error threshold).

Regarding claims 7, 14, and 21, claim 7 as representative, Schuh discloses: powering up after powering down; and entering standby mode after powering up (paragraph 0295).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 5, 10 – 13, and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schuh, in view of Rom et al., U.S. Publication 2013/0212440 (herein Rom).

Regarding claims 3, 10, and 17, claim 3 as representative, Schuh teaches the limitations of the parent claim. Schuh does not explicitly teaches: incrementing a count of memory leaks occurring in the volatile memory.
Rom teaches: incrementing a count of memory leaks occurring in the volatile memory. (paragraph 0038 “memory usage’).
One of ordinary skill in the art, at the time of the effective filling data of the invention, would find it obvious to combine the teaching of Schuh: periodically recording memory statistics of a dynamic random-access memory, detecting a command to enter a standby state, analyzing the memory statistics to determine whether a health check should be performed; with the teaching of Rom: tracking memory usage/ leaks for the purpose of measuring internal component performance (paragraph 0038). Memory statistics are well-known in the art (paragraph 0107). Memory usage statistics are well- known design choice in the art (paragraph 0038). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claims 4, 11, and 18, claim 4 as representative, Schuh teaches the limitations of the parent claim. Schuh does not explicitly teaches: receiving a report of memory usages of one or more currently active processes; and identifying a memory leak if the memory usage of an active process has increased when compared to previously recorded memory usages of the active process.
Rom teaches: receiving a report of memory usages of one or more currently active processes; and identifying a memory leak if the memory usage of an active process has increased when compared to previously recorded memory usages of the active process. (paragraph 0192). And in view of the motivation previously stated above, for claim 3, the claim is rejected.

Regarding claims 5, 12, and 19, claim 5 as representative, Schuh teaches the limitations of the parent claim. Schuh does not explicitly teaches: determining if the count of memory leaks is greater than zero.
Rom teaches: determining if the count of memory leaks is greater than zero (figure 11, element 1100, 1110). And in view of the motivation previously stated above, for claim 3, the claim is rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111